UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12247 SOUTHSIDE BANCSHARES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1848732 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1201 S. Beckham, Tyler, Texas (Address of principal executive offices) (Zip Code) 903-531-7111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The number of shares of the issuer's common stock, par value $1.25, outstanding as of July 23, 2010 was 15,842,573 shares. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4.CONTROLS AND PROCEDURES PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS ITEM 1A.RISK FACTORS ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3.DEFAULTS UPON SENIOR SECURITIES ITEM 4.REMOVED AND RESERVED ITEM 5.OTHER INFORMATION ITEM 6.EXHIBITS SIGNATURES Exhibit Index Certification Pursuant to Section 302 Certification Pursuant to Section 302 Certification Pursuant to Section 906 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share amounts) June 30, December 31, ASSETS Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Investment securities: Available for sale, at estimated fair value Held to maturity, at amortized cost Mortgage-backed and related securities: Available for sale, at estimated fair value Held to maturity, at amortized cost FHLB stock, at cost Other investments, at cost Loans held for sale Loans: Loans Less:allowance for loan loss (19,283 ) (19,896 ) Net Loans Premises and equipment, net Goodwill Other intangible assets, net Interest receivable Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Deposits: Noninterest bearing $ $ Interest bearing Total Deposits Short-term obligations: Federal funds purchased and repurchase agreements FHLB advances Other obligations Total Short-term obligations Long-term obligations: FHLBadvances Long-term debt Total Long-term obligations Other liabilities TOTAL LIABILITIES Off-Balance-Sheet Arrangements, Commitments and Contingencies (Note 12) Shareholders' equity: Common stock - $1.25 par, 40,000,000 shares authorized, 17,603,935 shares issued in 2010 and 16,742,835 shares issued in 2009 Paid-in capital Retained earnings Treasury stock (1,763,362 and 1,762,261 shares at cost) (23,569 ) (23,545 ) Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands, except per share data) Three Months Six Months Ended June 30, Ended June 30, Interest income Loans $ Investment securities – taxable 26 52 Investment securities – tax-exempt Mortgage-backed and related securities FHLB stock and other investments 59 48 Other interest earning assets 4 54 15 80 Total interest income Interest expense Deposits Short-term obligations Long-term obligations Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit services Gain on sale of securities available for sale Total other-than-temporary impairment losses – – (39 ) (5,627 ) Portion of loss recognized in other comprehensive income (before taxes) – (537 ) (36 ) Net impairment losses recognized in earnings – (537 ) (75 ) (1,437 ) Gain on sale of loans Trust income Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Advertising, travel & entertainment ATM and debit card expense Director fees Supplies Professional fees Postage Telephone and communications FDIC Insurance Other Total noninterest expense Income before income tax expense Provision for income tax expense Net income Less: Net income attributable to the noncontrolling interest (519 ) (511 ) (1,049 ) (1,264 ) Net income attributable to Southside Bancshares, Inc. $ Earnings per common share – basic $ Earnings per common share – diluted $ Dividends paid per common share $ The accompanying notes are an integral part of these consolidated financial statements. 2 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (in thousands, except share amounts) Six Months Ended June 30, Common Stock Balance, beginning of period $ $ Issuance of common stock (106,936 shares in 2010 and 191,440 shares in 2009) Stock dividend declared Balance, end of period Paid-in capital Balance, beginning of period Issuance of common stock (106,936 shares in 2010 and 191,440 shares in 2009) Tax benefit of incentive stock options Stock dividend declared Balance, end of period Retained earnings Balance, beginning of period Net income attributable to Southside Bancshares, Inc. Dividends paid on common stock ($0.34 per share in 2010 and $0.27 per share in 2009) (5,241 ) (3,907 ) Stock dividend declared (15,513 ) (13,527 ) Balance, end of period Treasury Stock Balance, beginning of period (23,545 ) (23,115 ) Purchase of common stock (1,101 shares in 2010 and 30,691 shares in 2009) (24 ) (430 ) Balance, end of period (23,569 ) (23,545 ) Accumulated other comprehensive (loss) income Balance, beginning of period (1,096 ) Net unrealized gains on available for sale securities, net of tax Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax (9,760 ) (12,810 ) Non-credit portion of other-than-temporary impairment losses on available for sale securities, net of tax 23 (2,723 ) Other-than-temporary impairment charges on available for sale securities included in net income, net of tax 49 Adjustment to net periodic benefit cost, net of tax Net change in accumulated other comprehensive (loss) income (273 ) Balance, end of period (392 ) Total shareholders’ equity Noncontrolling interest Balance, beginning of period Net income attributable to noncontrolling interest shareholders Capital distribution to noncontrolling interest shareholders (310 ) (1,180 ) Balance, end of period Total equity $ $ Comprehensive income Net income $ $ Net change in accumulated other comprehensive (loss) income (273 ) Comprehensive income Comprehensive income attributable to the noncontrolling interest (1,049 ) (1,264 ) Comprehensive income attributable to Southside Bancshares, Inc. $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended June 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation Amortization of premium Accretion of discount and loan fees (2,545 ) (1,969 ) Provision for loan losses Decrease in interest receivable Increase in other assets (1,513 ) (1,097 ) Net change in deferred taxes (750 ) Decrease in interest payable (548 ) (1,170 ) Increase in other liabilities Increase in loans held for sale (681 ) (5,558 ) Gain on sale of securities available for sale (15,016 ) (19,707 ) Net other-than-temporary impairment losses 75 Gain on sale of assets (7 ) – Loss on disposal of assets – 37 Impairment on other real estate owned 20 – (Gain) loss on sale of other real estate owned (12 ) 1 Net cash provided by operating activities INVESTING ACTIVITIES: Proceeds from sales of investment securities available for sale Proceeds from sales of mortgage-backed securities available for sale Proceeds from maturities of investment securities available for sale Proceeds from maturities of mortgage-backed securities available for sale Proceeds from maturities of mortgage-backed securities held to maturity Proceeds from redemption of FHLB stock – Purchases of investment securities available for sale (54,317 ) (89,880 ) Purchases of investment securities held to maturity – (1,014 ) Purchases of mortgage-backed securities available for sale (721,114 ) (401,173 ) Purchases of mortgage-backed securities held to maturity (258,935 ) (110,035 ) Purchases of FHLB stock and other investments (105 ) (64 ) Net decrease (increase) in loans (2,036 ) Purchases of premises and equipment (3,600 ) (4,693 ) Proceeds from sales of premises and equipment 38 – Proceeds on bank owned life insurance – Proceeds from sales of other real estate owned Proceeds from sales of repossessed assets Net cash provided by investing activities The accompanying notes are an integral part of these consolidated financial statements. 4 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (UNAUDITED) (in thousands) Six Months Ended June 30, FINANCING ACTIVITIES: Net increase in demand and savings accounts Net (decrease) increase in certificates of deposit ) Net (decrease) increase in federal funds purchased and repurchase agreements ) Proceeds from FHLB advances Repayment of FHLB advances ) ) Net capital distributions to non-controlling interest in consolidated entities ) ) Tax benefit of incentive stock options Purchase of common stock ) ) Proceeds from the issuance of common stock Dividends paid ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES FOR CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid SUPPLEMENTAL DISCLOSURES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition of other repossessed assets and real estate through foreclosure $ $ 5% stock dividend Adjustment to pension liability ) ) Unsettled trades to purchase securities ) ) Unsettled trades to sell securities – Unsettled issuances of brokered CDs – The accompanying notes are an integral part of these consolidated financial statements 5 SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS 1.Basis of Presentation In this report, the words “the Company,” “we,” “us,” and “our” refer to the combined entities of Southside Bancshares, Inc. and its subsidiaries.The words “Southside” and “Southside Bancshares” refer to Southside Bancshares, Inc.The words “Southside Bank” and “the Bank” refer to Southside Bank (which, subsequent to the internal merger of Fort Worth National Bank (“FWNB”) with and into Southside Bank, includes FWNB).“FWBS” refers to Fort Worth Bancshares, Inc., a bank holding company acquired by Southside of which FWNB was a wholly-owned subsidiary.“SFG” refers to Southside Financial Group, LLC, of which Southside owns a 50% interest and consolidates for financial reporting. The consolidated balance sheet as of June 30, 2010, and the related consolidated statements of income, equity and cash flows and notes to the financial statements for the three and six month periods ended June 30, 2010 and 2009 are unaudited; in the opinion of management, all adjustments necessary for a fair statement of such financial statements have been included.Such adjustments consisted only of normal recurring items.All significant intercompany accounts and transactions are eliminated in consolidation.The preparation of these consolidated financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires the use of management’s estimates. These estimates are subjective in nature and involve matters of judgment.Actual amounts could differ from these estimates. Interim results are not necessarily indicative of results for a full year.These financial statements should be read in conjunction with the financial statements and notes thereto in our Annual Report on Form 10-K for the year ended December 31, 2009.All share data has been adjusted to give retroactive recognition to stock splits and stock dividends.For a description of our significant accounting and reporting policies, refer to Note 1 of the Notes to Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2009. 2.Earnings Per Share Earnings per share attributable to Southside Bancshares, Inc. on a basic and diluted basis have been adjusted to give retroactive recognition to stock splits and stock dividends and is calculated as follows (in thousands, except per share amounts): Three Months Six Months Ended June 30, Ended June 30, Basic and Diluted Earnings: Net Income - Southside Bancshares, Inc. $ Basicweighted-average shares outstanding Add:Stock options 28 47 Diluted weighted-average shares outstanding Basic Earnings Per Share: Net Income - Southside Bancshares, Inc. $ Diluted Earnings Per Share: Net Income - Southside Bancshares, Inc. $ For the three and six month periods ended June 30, 2010 and 2009, there were no antidilutive options. 6 3. Comprehensive (Loss) Income The components of other comprehensive (loss) income are as follows (in thousands): Six Months Ended June 30, 2010 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized losses on securities: Unrealized holding gains arising during period $ $ ) $ Non credit portion of other-than-temporary impairment losses on the AFS securities 36 (13 ) 23 Less:reclassification adjustment for gains included in net income (5,256 ) Less:other-than-temporary impairment charges on AFS securities included in net income (75 ) 26 (49 ) Net unrealized losses on securities (1,046 ) (680 ) Change in pension plans (219 ) Other comprehensive loss $ ) $ $ ) Three Months Ended June 30, 2010 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Non credit portion of other-than-temporary impairment losses on the AFS securities – – – Less:reclassification adjustment for gains included in net income (2,332 ) Less: other-than-temporary impairment charges on AFS securities included in net income – – – Net unrealized gains on securities (2,218 ) Change in pension plans (133 ) Other comprehensive income $ $ ) $ Six Months Ended June 30, 2009 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Non credit portion of other-than-temporary impairment losses on the AFS securities (4,190 ) (2,723 ) Less:reclassification adjustment for gains included in net income (6,897 ) Less:other-than-temporary impairment charges on AFS securities included in net income (1,437 ) (934 ) Net unrealized gains on securities (140 ) Change in pension plans (238 ) Other comprehensive income $ $ ) $ 7 Three Months Ended June 30, 2009 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Unrealized losses on securities: Unrealized holding gains arising during period $ $ ) $ Less:reclassification adjustment for gains included in net income (2,068 ) Less:other-than-temporary impairment charges on AFS securities included in net income (537 ) (349 ) Net unrealized losses on securities (3,480 ) (2,262 ) Change in pension plans (126 ) Other comprehensive loss $ ) $ $ ) 4. Securities The amortized cost and estimated market value of investment and mortgage-backed securities as of June 30, 2010 and December 31, 2009, are reflected in the tables below (in thousands): June 30, 2010 Amortized Gross Unrealized Gross Unrealized Losses Estimated AVAILABLE FOR SALE: Cost Gains OTTI Other Market Value Investment Securities: U.S. Treasury $ $
